Citation Nr: 0217840	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  94-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a head injury with 
residual headaches, including whether the claimed 
disability resulted from the claimant's willful misconduct 
or abuse of alcohol.


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active service from April 1980 to August 
1982.

This appeal is from June 1992 and July 1994 decisions of 
the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  The former decision found the 
appellant sustained a head injury in service as the result 
of abuse of alcohol, and that any residual of that injury 
was the result of alcohol abuse.  The latter decision 
found the appellant sustained a head injury in service as 
the result of his own willful misconduct.

The RO informed the appellant of the July 1994 decision in 
a letter of February 1998.  He filed a notice of 
disagreement (NOD) with the willful misconduct finding in 
March 1998.  The RO issued a supplemental statement of the 
case (SSOC) in July 1998 that was substantially responsive 
to the NOD.  The August 1998 statement of accredited 
representation timely perfected the appeal from the 
finding of willful misconduct.  The Board has jurisdiction 
of that matter, and has consolidated all matters 
pertaining to the appellant's application for disability 
compensation, restated as a single issue because of their 
close relationship.

The veteran testified in July 1997 at a hearing at the 
Atlanta, Georgia, RO before the undersigned member of the 
Board of Veterans' Appeals (Board), who the Chairman of 
the Board assigned to conduct the hearing and decide this 
appeal.  38 U.S.C.A. § 7107(c), (d)(1) (West Supp. 2002).


FINDINGS OF FACT

1.  The appellant sustained a head injury on March 4, 
1982, during an incident in which he was drunk, 
disorderly, fighting, and destroying government property.

2.  The veteran sustained the head injury of March 4, 
1982, while stealing.

3.  The appellant sustained a head injury in service as a 
result of his willful stealing, willful fighting and 
willful abuse of alcohol.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a head injury 
incurred on March 4, 1982, is precluded by law as a 
disability resulting proximately from the appellant's 
willful misconduct and/or abuse of alcohol.  38 U.S.C.A. 
§§ 105(a), 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1(m) and (n), 301(a) and (d) (2002).

2.  The appellant's head injury on March 4, 1982, was not 
incurred in line of duty.  38 U.S.C.A. §§ 101(17), 105(a) 
(West 1991); 38 C.F.R. § 3.301(a), (c)(2) and (d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2001), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.

VA must provide forms necessary to prosecute a claim for 
VA benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.150(a) (2002).  The veteran filed the sole form 
necessary to prosecute his claim in May 1992.  

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must 
provide VA and which information and evidence, if any, VA 
will attempt to obtain on his/her behalf.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board's remands of December 1997 and December 1998 
informed the veteran of the necessity to produce evidence 
rebutting the RO's findings of injury resulting from 
alcohol abuse and from willful misconduct.  The Board's 
letter of March 2002 notified the veteran of the specific 
information necessary to enable VA to assist him to 
substantiate his claim.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  VA has sought all pertinent 
service medical and personnel records.  The response of 
November 2000 from National Personnel Records Center is a 
sufficient report from the official custodian of the 
putative records for VA to conclude that a military line 
of duty determination and certain putative mental health 
treatment records do not exist or are unobtainable.  The 
veteran's September 2002 response to the Board's request 
for information necessary to enable VA to assist him to 
obtain evidence was insufficient.  The veteran has not 
discharged his duty to cooperate with VA efforts to assist 
him.  38 C.F.R. § 3.159(c)(1)(i) (2002).  VA has 
discharged its duty to assist the veteran to obtain 
evidence necessary to substantiate his claim.

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  Whereas this appeal turns on legal 
determinations, no medical examination or opinion is 
necessary to make a decision on the claim.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2002); 38 C.F.R. § 3.159(e) (2002).  The statement of the 
case of November 1992 and the supplemental statements of 
the case of June 1998 and April 2002 constituted notice to 
the veteran of the evidence obtained and of the evidence 
not obtained.

II.  Entitlement to Service Connection for a Head Injury 
with Residual Headaches

Service medical records reveal the veteran was taken by 
military ambulance to an Army health clinic at 2130 hours 
on March 4, 1982.  The contemporaneous admission notes 
were that he was hit in the head with a bottle while 
fighting at a barracks.  He sustained multiple lacerations 
of the back of the head, one of full skin thickness, which 
were sutured.  The contemporaneous emergency room request 
for treatment noted that the veteran stated he was hit in 
the head by beer bottles.  He was noted on arrival to be 
under the influence of alcohol.  The provisional diagnosis 
was alcohol-related laceration of the head.  The medical 
facility called the military police (MP).

The MP report of that date noted that upon reporting to 
the clinic, the MPs found the veteran had a head injury 
(laceration of back of head), that had been sutured.  The 
veteran refused to talk about how he received the injury.  
No further information could be obtained regarding the 
incident.  The official disciplinary proceeding under 
Article 15, Uniform Code of Military Justice, found that 
the veteran destroyed a window in a barracks without 
authorization by hitting it with a beer bottle, and that 
the veteran was at that time disorderly in command.

Subsequent medical records show complaints of headaches 
after the lacerations healed.  A medical record of March 
31, 1982, noted the veteran's report that five or six beer 
bottles were "busted" on his head outside the billets on 
March 4, 1982.

A psychiatric evaluation of May 1982 diagnosed the veteran 
with adjustment disorder with disturbance of conduct.  The 
veteran was described as unable to get along with peers or 
superiors, often intoxicated in billets, and capable of 
instigating violent acts from even the most quiet and 
disciplined soldiers.

In a statement of October 23, 1992, the veteran reported 
as follows:

On March 4, 1982, I was not 
intoxicated.  I was outside the battery 
with some friends.  We made a bet that 
I could not climb the wall and get a 
pack of beer.  I climbed up the wall 
and got the beer[.]  [S]ome soldiers 
came to the window and said what are 
you doing; they did not give me a 
chance to explain.  They came back to 
the window and started throwing bottles 
of beer at me.  They hit me several 
times, so I started to run.  I ran to 
C-battery and from there I was taken to 
Baumholder Clinic where I was operated 
on.

After the operation I saw the Doctor on 
many occasions and he told me that I 
will have constant headaches the rest 
of my life.

The veteran testified in July 1997 essentially as in his 
prior statement regarding the events and circumstances in 
which he was struck on the head.  He added that the 
persons who protested his taking of the beer in question 
stated at the time that it was their beer.  He reported 
that he was standing and waiting for the owners to come 
down to retrieve the beer when they threw full bottles of 
beer from the window, hitting him repeatedly in the head.  
He testified that he had consumed no alcohol at the time 
of the incident.  He averred that the contemporaneous 
records contained no evidence of his alcohol use at that 
time, but that the medical notation regarding alcohol was 
because he smelled of it from being struck with the 
bottles of beer.

In a statement of March 1998, the veteran denied again 
that he was under the influence of alcohol or that he had 
engaged in any willful misconduct.  He stated, "I never 
dreamed that taking a simple bet would result in bodily 
harm to me."

In a statement of September 2002, the veteran reported 
that eyewitnesses to the incident were named C. and D.  He 
did not know first names.  He stated that his first 
sergeant took statements.  VA's request for a line of duty 
determination had previously been negative.  The veteran 
did not provide sufficient additional information to make 
repeated inquiry practicable.  38 C.F.R. § 3.159(c)(1)(i) 
(2002).

In June 1992, the RO did not dispute the allegation that 
the veteran sustained a head injury, at least the 
lacerations, as a result of being hit in the head with 
beer bottles.  The RO found that the blows to the head 
resulted from the veteran's abuse of alcohol, which was a 
legal bar to his compensation claim.  See 38 U.S.C.A. 
§ 1131 (West Supp. 2002).  In July 1994, an administrative 
determination of the RO found that, aside from any bar to 
compensation that injury as the result of abuse of alcohol 
represented, the veteran's injury resulted from his own 
willful misconduct, and thus could not be in line of duty.  
Specifically, the veteran sustained his injury while 
willfully fighting.

The law authorizing payment of disability compensation to 
veterans provides, in pertinent part,

For disability resulting from personal 
injury suffered . . . in line of duty 
. . . in the active military . . . 
service, during other than a period of 
war, the United States will pay to any 
veteran thus disabled and who was 
discharged or released under conditions 
other than dishonorable from the period 
of service in which said injury . . . 
was incurred . . ., compensation as 
provided in this subchapter, but no 
compensation shall be paid if the 
disability is a result of the veteran's 
own willful misconduct or abuse of 
alcohol or drugs.

38 U.S.C.A. § 1131 (West Supp. 2002).

Willful misconduct is a legal bar from entitlement to 
service connection.  38 C.F.R. §§ 3.301, 3.303 (2002).  
Where injury resulted from abuse of alcohol by the 
claimant, such injury was not sustained in line of duty.  
38 C.F.R. § 3.301(d) (2002).

In line of duty means an injury or 
disease incurred or aggravated during a 
period of active military, naval, or 
air service unless such injury or 
disease was the result of the veteran's 
own willful misconduct or, for claims 
filed after October 31, 1990, was a 
result of his or her abuse of alcohol 
or drugs.

38 C.F.R. § 3.1(m) (2002).

Willful misconduct means an act 
involving conscious wrongdoing or known 
prohibited action.  A service 
department finding that injury, disease 
or death was not due to misconduct will 
be binding on the Department of 
Veterans Affairs unless it is patently 
inconsistent with the facts and the 
requirements of laws administered by 
the Department of Veterans Affairs.
  (1) It involves deliberate or 
intentional wrongdoing with knowledge 
of or wanton and reckless disregard of 
its probable consequences.
  (2) Mere technical violation of 
police regulations or ordinances will 
not per se constitute willful 
misconduct.
  (3) Willful misconduct will not be 
determinative unless it is the 
proximate cause of injury, disease or 
death. 

38 C.F.R. § 3.1(n) (2002); see also 38 U.S.C.A. § 105(a) 
(West 1991).

The material elements of the veteran's current accounts of 
the events of March 4, 1982, are that he was not under the 
influence of alcohol and that he sustained the injuries in 
the context of taking the property of another.  The 
veteran's specific report of sustaining injury at the 
hands of beer bottle marksmen who struck him repeatedly 
while throwing full bottles of beer from some distance in 
protest of his taking their beer is not credible.  
However, the contemporaneous record that he was hit with 
bottles of beer while fighting is credible because it was 
his statement made in the context of seeking medical 
treatment without other agenda.

The contemporaneous record showed that the medical 
personnel who treated him felt he was under the influence 
of alcohol.  The veteran testified that there was no 
evidence of intoxication.  In the sense that there was no 
Breathalyzer or laboratory data by which legal 
intoxication can be determined, the Board concedes the 
point.  The point, however is immaterial to the 
determination of his claim.  Intoxication is not the legal 
standard at issue.  The law and regulation preclude 
compensation for injury resulting from abuse of alcohol, 
not from a specified level of intoxication.

The contemporaneous record is of greater probative value 
as evidence of the fact of the veteran's inebriation at 
the time he sustained the lacerations of the back of the 
head than are the veteran's recollections of a decade and 
more later.  Moreover, the medical assessment of the role 
that alcohol played at the time is revealed in the 
provisional diagnosis, characterizing the injuries as 
"alcohol related."  The Board finds that the injury for 
which the veteran seeks compensation was the result of his 
abuse of alcohol, and thus the circumstances of his injury 
constitute a bar to his entitlement to compensation for 
them.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.1(m) (2002).

Alternatively, and just as fatal to the veteran's claim, 
is his own admission against interest that he sustained 
the injuries during or proximately related to stealing 
another's property.  The Board concludes that the veteran 
would not make an admission against interest if it were 
not true.  While he may characterize the deed as acting 
"on a simple bet," he was, by his admission, stealing.  
Stealing is willful misconduct.  The Army made no line of 
duty determination, and the contemporaneous record reveals 
that the veteran refused to report how he sustained the 
injury at the time.  The veteran's silence does not 
constitute exculpatory evidence.  The Board finds that the 
theft was undertaken with reckless disregard of the 
consequences.  The preponderance of the available evidence 
is that the veteran sustained a head injury as the 
immediate or proximate result of his willful misconduct.  
Such injury was thus not sustained in the line of duty.  
38 C.F.R. §§ 3.1(n), 3.301 (2002).

In sum, the veteran is legally barred from compensation 
for head injury with residual headaches because it 
resulted from his abuse of alcohol, and he is legally 
barred from service connection for it because it resulted 
from his won willful misconduct.



ORDER

Service connection for a head injury with residual 
headaches is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

